Citation Nr: 0000912	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for chronic rhinitis.

3.  Entitlement to service connection for major depression 
with psychotic features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1996 and September 1996 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the above service 
connection claims.  


FINDINGS OF FACT

1.  The veteran has presented no medical evidence of 
bronchial asthma in service and there is no competent medical 
evidence of a connection between his current diagnosis of 
chronic bronchial asthma and any disease in active service.  
His claim of entitlement to service connection is not 
plausible.  

2.  The veteran has presented no medical evidence of chronic 
rhinitis in service, nor is there current medical evidence of 
present disability due to chronic rhinitis.  His claim of 
entitlement to service connection is not plausible.  

3.  The veteran has presented no medical evidence of major 
depression with psychotic features during active military 
service and there is no medical evidence of a connection 
between his current diagnosis and any psychiatric disorder in 
service.  His claim of entitlement to service connection is 
not plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bronchial 
asthma.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for chronic 
rhinitis.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for major 
depression with psychotic features.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was treated 
at Dispensary No. 7, an outpatient facility, at Fort Benning 
in May 1968 for a sore throat with nose bleed which had 
occurred the day before, but was not present at examination.  
The diagnosis was upper respiratory infection and nose drops 
were provided.  In July 1968, he sought treatment for a cold 
and was treated at Dispensary No. 8 at Fort Benning.  In 
November 1969, he reportedly had a slight sore throat.  The 
impression was upper respiratory infection with mild 
(emphasis retained) bronchitis.  Finally, he was treated in 
Germany for symptoms of a cough and cold in March 1970.  The 
diagnosis at that time was mild upper respiratory infection 
with congestion.  His separation examination, dated in March 
1970, reported no disabilities and stated that the veteran 
had denied any known medical problems.  

The earliest VA medical record is dated in October 1980.  He 
had been referred by a private physician for evaluation of a 
left maxillary polypoidal symptomatic lesion.  He was also 
noted to have chronic obstructive pulmonary disease secondary 
to exposure to chemical substances during employment at Union 
Carbide Graphite Plant.  The assessment was chronic 
obstructive pulmonary emphysema, and a paranasal sinus 
disorder.  A left polypoidal maxillary lesion was to be ruled 
out.  An ear nose and throat consultation report the 
following month noted a history of postnasal and nasal 
dripping for years and exposure to tar products at Union 
Carbide.  Nasoscopic examination showed hyperemic mucosa, the 
tonsils were hypertrophic, and the post-pharyngeal mucosal 
folds enlarged.  Transillumination of the sinuses indicated 
that they were adequate.  On x-ray examination a polyp was 
revealed in the left maxillary sinus.  The evaluation was 
stated to be compatible with allergic mucosal component, and 
medication was prescribed.  

Response to a VA Request for Employment Information from 
Union Carbide Grafito, Inc. indicated that the veteran had 
worked there since September 1970 as a Process Controller in 
Quality Control, but that he had not been working since 
January 1981 due to sickness.  

A letter, dated in February 1981, from C. M. Rivera Ofray, 
M.D., stated that the veteran had been under his care since 
August 1980.  He carried a diagnosis of chronic pulmonary 
disease with pulmonary functions showing a moderate 
restriction and also polyps in the maxillary sinus, which had 
been evaluated by a specialist in otorhinolaryngology.  Dr. 
Ofray opined that exposure to substances at the veteran's 
place of employment had precipitated these two conditions.  

A VA disability evaluation examination in October 1981 
included a special pulmonary examination, which reported the 
veteran's statement that he had been exposed to several toxic 
substances at his employment at Union Carbide, for ten years 
and that these substances had affected his pulmonary 
function.  He claimed that he became short-winded on mild 
exertion, for which he used inhalers and other medications.  
Examination revealed the veteran to be well developed and 
nourished, but ill-kempt.  A pulmonary function test had 
revealed restrictive ventilatory dysfunction with small 
airways obstruction.  The diagnosis was bronchial asthma.  A 
VA psychiatric examination report noted a history of 
emphysema, which had reportedly caused the veteran to quit 
his job at Union Carbide.  Mental status examination revealed 
a well-developed, well-nourished, shabbily dressed, unkempt 
male, who had been brought to the interview by his wife.  
When he was forced to talk about his problems and feelings, 
he broke down and cried.  He had no apparent thought 
disorder, but had feelings of hopelessness and helplessness.  
He was very depressed, desperate, sad, and angry.  He 
admitted to suicidal ideations, insomnia, lack of libido, and 
no desire to care even for his own personal hygiene.  He 
stayed in his room and ruminated, and did not engage in 
reading, TV, radio or social engagement of any sort.  
Although he was oriented and memory was preserved, 
concentration was not possible.  Frustration tolerance had 
greatly decreased.  His judgment was poor and he had no 
insight and no ego strength.  The diagnosis was dysthymic 
disorder, severe and incapacitating.  He was considered a 
suicide risk.  The RO granted him a pension in March 1982, 
due principally to his psychiatric condition.  

In March 1996, the RO received an informal claim for service 
connection, which it interpreted as claims for service 
connection for bronchial asthma, rhinitis, and aid and 
attendance.  In this communication, the veteran stated that, 
while in service, he had been hospitalized for two weeks at 
Fort Benning Army Hospital for a pulmonary condition with 
symptoms of bleeding from the nose and mouth.  

Records dated in July 1996 from Mario Espinosa Garcia, M.D., 
a private specialist in internal medicine and pulmonary 
diseases, are handwritten and indecipherable.  In response to 
a questionnaire, however, the veteran did report that he had 
begun smoking cigarettes regularly at the age of 16, but had 
not smoked for the past year, From what evidence can be 
deciphered, it appears that Dr. Espinosa Garcia had been 
treating the veteran for a chronic pulmonary disorder.  

A psychiatric report, dated in July 1996, from William 
Galindez Antelo, M.D., a private psychiatrist, revealed that 
he had been treating the veteran since January 1985.  Medical 
history included the veteran's statements that he had 
suffered from bronchial asthma and retinitis, as well as 
depression, for which he had received treatment in the Army 
and that, following discharge, he had been granted service 
connection for a pulmonary condition.  He had stopped working 
in 1980.  Dr. Galindez Antelo found the veteran very 
depressed, with poor attention and concentration and poor 
interpersonal and interfamiliar relationships.  He had turned 
toward himself, preferring to be alone, locked in his room; 
he became upset on speaking to friends and neighbors.  He was 
unable to accomplish any tasks or to deal with any employment 
situations.  Due to his severe depression, his memory was 
diminished and he was unable to focus attention for any 
length of time.  This physician concluded that the veteran 
was totally impaired socially and industrially and that his 
prognosis was very poor.  Dr. Galindez Antelo also opined 
that the veteran's emotional condition had been triggered by 
his service-connected physical condition.  

In a statement dated in February 1997, the veteran wrote that 
he had been trying to obtain medical evidence for a 
hospitalization while stationed at Fort Benning in May of 
1968.  He first claimed to have been taken to a hospital in 
Columbus, Georgia, called "Saint Martin."  The RO accordingly 
attempted to obtain records from that hospital pertaining to 
the veteran.  Subsequently, however, upon being queried 
several times by the RO, the veteran stated that the correct 
address was Saint Martin Army Medical Hospital, Building 
9200, Fort Benning, Georgia.  Although the RO attempted to 
obtain records from that facility at Fort Benning, there was 
no response to its letter.  

In July 1997, the veteran testified at a hearing before the 
RO.  He claimed that he had suffered from a respiratory 
condition in basic training, which started with bleeding from 
his throat and nose.  He said that he had been admitted to a 
hospital, where he remained for one week, claiming that he 
had arrived almost unconscious and running a high fever.  
Following hospitalization, he complained, he had been sent 
back to training without any kind of special consideration, 
even though he had had continuous breathing problems ever 
since.  He added that he had later been diagnosed with 
bronchitis in Germany.  Although he had worked for ten years 
after service, he had to stop because of an asthma condition.  
His wife then divorced him, taking his children, leaving him 
severely depressed.  He claimed that he had never had any 
respiratory disorder before entering military service, that 
he had never smoked, and that he had received treatment 
following service as early as 197l.  

In August 1999, the RO received a "medical evaluation" from 
Jose M. Soba, M.D., a practitioner of general medicine for 
children, who stated that he had evaluated the veteran 
medically and found two conditions:  chronic bronchial asthma 
with frequent acute stages since 1968 and chronic obstructive 
pulmonary disease, "secondary to 1980" and a secondary 
psychiatric condition with depressive anxiety syndrome, 
followed by severe major depression with frequent psychotic 
episodes.  He added that these conditions had kept the 
veteran disabled since 1980.  

II.  Legal Analysis

A.  Service Connection for Bronchial Asthma

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Although the veteran has submitted evidence that he currently 
has a diagnosis of chronic bronchial asthma with frequent 
acute stages, there is no evidence that he had this disorder 
or any other pulmonary disease during service.  Service 
medical records do not show treatment or diagnosis for 
bronchial asthma and only one occasion of a pulmonary 
disorder, the November 1969 upper respiratory infection with 
mild bronchitis.  Since his service separation examination 
reported no disabilities, it must be concluded that the 
bronchitis in service was transitory and that it resolved 
without incident.  In fact, the first diagnosis of bronchial 
asthma was made by a VA pulmonary specialist as a result of 
examination in October 1981, more than ten years after the 
veteran had been discharged from service. 

The veteran appears to contend, additionally, that his 
current pulmonary disorder, whether bronchial asthma or 
chronic obstructive pulmonary disease, had its inception in 
May 1968 with a nose bleed.  Although the veteran is 
competent to state that he had severe bleeding through the 
nose and throat and breathing difficulties during service, 
his statements are not consistent.  He stated, first, that he 
had been hospitalized for a lung disorder for two weeks, but 
revised this during his hearing to one week.  Moreover, his 
statements relative to treatment at "Saint Martin Hospital" 
are not credible, as he initially identified the hospital as 
being a private hospital in Columbus, Georgia, but then 
referred to it as "Saint Martin Army Hospital" at Fort 
Benning.  He has stated on several occasions that he had had 
continuous pulmonary problems since 1968, yet during his 1970 
separation examination he had denied any known medical 
problems.  He testified at his hearing that he had never 
smoked, but the questionnaire from Dr. Espinosa Garcia 
disclosed that he had reported smoking regularly since the 
age of 16.  

For the purpose of determining whether a claim is well 
grounded, the truth of the evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
this instance, however, the veteran's various statements and 
testimony are inherently in conflict with each other and thus 
cannot be accorded the usual presumption of credibility.  

As to the nexus criteria, Dr. Galindez Antelo stated that the 
veteran's emotional condition had been triggered by his 
"service-connected" physical condition, i.e., a pulmonary 
condition.  It is clear from the record, however, that this 
physician based his opinion on an incorrect medical history 
provided by the veteran, as the veteran has never been 
granted service connection for a pulmonary disorder.  Since 
Dr. Galindez Antelo had not formed his opinion on a basis 
separate from the veteran's recitation of his medical 
background, his statement cannot be considered competent 
medical evidence.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

Dr. Soba implied that the veteran had had chronic bronchial 
asthma with frequent acute stages since 1968.  His brief 
statement does not reveal the source of the information 
regarding the inception of the disorder, nor does he offer 
any rationale for his opinion.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

It is noted as well that the veteran has contended that he 
had acquired a pulmonary disorder in service and that it had 
continued from that time until the present.  This contention 
is clearly inconsistent with the medical records, which show 
no pulmonary disorder until 1980, a clear absence of 
continuous symptomatology.  McManaway v. West, 13 Vet. 
App. 60 (1999).  Moreover, records in 1980 and 1981 attribute 
the veteran's pulmonary disease to continued exposure to 
toxic chemical substances during employment at Union Carbide, 
where he had been employed following service.  

Accordingly, the Board finds that the veteran's claim for 
service connection for bronchial asthma must be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

B.  Service Connection for Chronic Rhinitis

This claim is also not well grounded.  The veteran initially 
received diagnoses of a polyp in the left maxillary sinus, 
stated to be compatible with an allergic mucosal component in 
1980 and 1981.  There is no current evidence that he still 
has a nasal polyp or polyps.  Dr. Soba, who had medically 
evaluated the veteran, did not report any nasal obstruction 
or rhinitis.  Although it is conceivable that the veteran may 
continue at present to have chronic rhinitis due to allergy, 
there is no evidence to this effect.  As to whether he had 
rhinitis in service, there is no evidence in the service 
medical records of any type of chronic upper respiratory 
disorder during active military service.  Although the 
veteran did, on several occasions, develop upper respiratory 
infections, with symptoms of sore throat, cough, and 
congestion, these illnesses appear to have been mild, as he 
was given conservative treatment and returned to duty.  Since 
his separation examination reported no disabilities, these 
disorders were transitory and had resolved within a 
reasonable time.  

If the veteran is contending that his May 1968 nose bleed has 
resulted in chronic rhinitis, rather than in a pulmonary 
disorder, there is no chronicity and continuity of 
symptomatology.  A nasal polyp and nasal condition due to 
allergy were not found until 1980, more than ten years 
subsequent to service.  

Without evidence of a current disability due to rhinitis and 
without evidence of nasal polyps or rhinitis during service, 
the nexus element does not need to be reached.  Accordingly, 
the claim for service connection for chronic rhinitis is not 
well grounded and must be denied.  

C.  Service Connection for Major Depression with Psychotic 
Features

The Board is also unable to find this claim well grounded.  
While the veteran does have a current psychiatric disability, 
the evidence does not show that he incurred such disability 
during service.  His separation examination was negative as 
to any psychiatric disorder and his DD 214 indicates an 
honorable discharge with early release granted to an overseas 
returnee.  

The first evidence of a psychiatric disorder was reported in 
the October 1981 VA mental status examination, less than a 
year after termination of employment at Union Carbide.  
Whether the veteran's mental illness may be attributed to the 
loss of employment or, as he himself has inferred at his 
hearing, to his divorce, is unknown.  What is clear, however, 
is that the disorder was not incurred until many years after 
service and that, even if secondary to a pulmonary disorder, 
as suggested by Dr. Galindez Antelo and Dr. Soba, it may not 
be service connected since the underlying pulmonary disorder 
is not service connected.  

Accordingly, the claim for service connection for major 
depression wiith psychotic features is not well grounded and 
must be denied.  

ORDER

Service connection for bronchial asthma is denied.  

Service connection for chronic rhinitis is denied.  

Service connection for major depression with psychotic 
features is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

